           Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 1 of 34




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

U-TEC CONSTRUCTION, INC.,                     )
                                              )
       Plaintiff,                             )
                                              )   CIVIL ACTION FILE NO.:
v.                                            )
                                              )   ________________________
PHOENIX LOSS CONTROL, INC.,                   )
                                              )
       Defendant.                             )   JURY TRIAL DEMANDED
                                              )

 VERIFIED COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL
                        BY JURY

      COMES NOW U-Tec Construction, Inc. (“U-Tec”), Plaintiff in the above-

styled action, by and through the undersigned counsel, and files its Verified

Complaint for Damages and Demand for Jury Trial (the “Complaint”). In support of

the Complaint, Plaintiff respectfully shows the Court as follows:

                         PRELIMINARY STATEMENT

      1.      The Plaintiff, U-Tec, brings this action against Phoenix Loss Control,

Inc. (“Phoenix”) for violations of State and Federal Racketeer Influenced Corrupt

Organizations Acts, Fraud, and other tort actions as detailed below.

      2.      U-Tec is a construction company that provides, among other services,

outdoor lighting installation and maintenance, underground construction


                                          1
           Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 2 of 34




installation, maintenance, and conversions, storm restoration and emergency

services, and electrical service connections.

      3.      Phoenix is a collections agency that targets utility service companies in

an attempt to recover fraudulent and inflated damage repair costs.

      4.      Phoenix has continually targeted U-Tec and other utility services and

construction companies in Georgia and across the country by sending fraudulent

demands for payment of repair costs associated with damage that never occurred or

for repairs that were unnecessary.

      5.      Phoenix acts as a collections agency for utility, power, and

telecommunications companies against other companies and alleges false and

exaggerated costs of repair in an attempt to extort money from companies.

      6.      Phoenix knowingly and intentionally created false and fraudulent

claims for payment, and knowingly made, used, or caused to be made or used false

records or statements.

      7.      Phoenix presented multiple false and fraudulent claims to U-Tec over

many years.

      8.      Phoenix acted in concert with its telecommunications and utility clients

to create and falsify fraudulent claims for repair costs for damage that either never




                                           2
           Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 3 of 34




occurred or for damage that was significantly less cost intensive than the claims

alleged by Phoenix and its clients.

      9.      Phoenix, acting in concert with its clients, inflated prices for damage

costs, and reported inflated estimates of the scope of alleged damages by, including

but not limited to, reporting repair or replacement of facilities that never occurred or

by including inflated labor costs or equipment costs that were neither necessary nor

used in relation to the alleged repairs and replacements.

      10.     Phoenix, in concert with its clients, has also been known to include

demands for improper “loss of use” and “diminished value” charges not based in

fact, improper administrative fees, unnecessary estimated charges, false charges for

repair, and excessive or duplicative materials and labor costs.

      11.     The demands for repayment of costs drafted and presented by Phoenix

on behalf of its clients were false records including false statements and writings.

      12.     Phoenix’s clients knowingly benefitted from the false and fraudulent

claims because the costs recovered were frequently more than the damages the

companies suffered, if any.




                                           3
            Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 4 of 34




                                   JURISDICTION

       13.     This Court has jurisdiction over this action pursuant to 28 U.S.C.A. §

1331, in that this is a civil action arising under the Federal Racketeer Influenced and

Corrupt Organizations Act pursuant to 18 U.S.C.A. §§ 1961 et seq.

       14.     This Court has jurisdiction over this action pursuant to 28 U.S.C.A.

§ 1332, in that this the parties have diversity of citizenship and the amount in

controversy exceeds $75,000.00.

       15.     Phoenix has purposefully availed itself of the laws of this state and

established certain minimum contacts through its intentional business practices here

for may years.

                                        VENUE

       16.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that a

substantial part of the events or omissions giving rise to the claims occurred in this

district.

                                      PARTIES

       17.     Plaintiff U-Tec Construction, Inc. is a domestic corporation

incorporated under the laws of the State of Georgia with a principal place of business

located at 926 Ridgedale Drive, Lawrenceville, GA 30043.




                                           4
          Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 5 of 34




        18.     Defendant Phoenix Loss Control, Inc. is a foreign corporation

incorporated under the laws of the State of Colorado with a principal place of

business at 7646 South Bear Mountain, Littleton, CO 80127. It can be served with

process by serving its registered agent, Julie Gurman, at 1001 Brocade Drive,

Highlands Ranch, CO 80126.

                                                FACTS

        19.     Phoenix has routinely included inflated, false, fraudulent, and improper

charges on settlement demand invoices to U-Tec.

        20.     Phoenix sends fraudulent Damage Claim Invoices to contractors like

U-Tec with line-item details of alleged damages which often include alleged

damages, such as loss of use, that are unsubstantiated and unfounded.1

        21.     The loss of use charges are not based on a factual amount of time that

service was actually down, nor are the loss of use charges based on the number of

customers affected.

        22.     It is unlawful to charge loss of use damages that are not based in an

actual loss. See MCI Commc'ns Servs. v. CMES, Inc., 291 Ga. 461, 461, 728 S.E.2d

649, 651 (2012).



1
  A true and accurate copy of a fraudulent Damage Claim Report from Phoenix sent to U-Tec containing false,
fraudulent, and inflated damages is attached hereto and incorporated herein as Exhibit 1.

                                                    5
           Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 6 of 34




        23.      Despite the unlawfulness of loss of use charges calculated by false and

fictious means, Phoenix continued to charge the fraudulent loss of use charges to U-

Tec and other companies.

        24.       Other times, Phoenix will send fraudulent Damage Claim Reports with

line-item damages that Phoenix alleges are direct invoices from clients and delivers

the fraudulent damages on client letterhead to give the appearance of authenticity. 2

        25.      Phoenix also sends fraudulent Damage Claim Reports that only list a

Total Demand for Payment without even listing detailed line-item costs for alleged

damages to substantiate the calculations. 3

        26.      When Phoenix does not receive a response or resolution to an initial or

final notice of a Damage Claim Report, they follow up with a Reduced Settlement

Offer and threat of litigation in hopes that the contractor will pay the Reduced

Settlement Offer to avoid more expensive litigation. 4

        27.      Phoenix consistently drafts unsubstantiated and fraudulent Damage

Claim Reports alleging that companies, like U-Tec, damaged telecommunications

lines with unsubstantiated and inflated claims of loss.


2
  A true and accurate copy of a fraudulent Damage Claim Report from Phoenix sent to U-Tec containing false,
fraudulent, and inflated damages on client letterhead is attached hereto and incorporated herein as Exhibit 2.
3
  A true and accurate copy of a fraudulent Damage Claim Report from Phoenix sent to U-Tec containing an
unsubstantiated Demand for Payment is attached hereto and incorporated herein as Exhibit 3.
4
  A true and accurate copy of a Reduced Settlement Offer for a fraudulent Damage Claim Report, associated with the
property from Exhibit 3, sent from Phoenix to U-Tec is attached hereto and incorporated herein as Exhibit 4.

                                                        6
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 7 of 34




      28.    Phoenix acts in concert with local utility service providers to create

false and fraudulent invoices of repair work allegedly completed.

      29.    Phoenix blames U-Tec for alleged damage, but provides no evidence

or other proof that any damage was done or that U-Tec definitively was responsible

for any damage.

      30.    Having no eye-witnesses to any damage, if any damage was done,

Phoenix’s allegations are based on speculation and conjecture.

      31.    Any damage that allegedly occurred likely could have been fixed by

more cost-effective means such as with a simple splicing of line rather than a full

replacement.

      32.    At times when full replacement allegedly occurred, there is no evidence

that a full replacement was conducted or even necessary.

      33.    Often times, demands for repair included labor and materials that would

be unnecessary even if the damage alleged had in fact occurred.

      34.    Phoenix’s inclusion of false, fraudulent, and inflated charges are an

attempt to extort more funds from the contractors, like U-Tec, than may have actual

been necessary to cover any alleged repairs.

      35.    The fraudulent and inflated demands are improper because they do not

reflect Phoenix’s clients’ actual damages, if any.


                                          7
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 8 of 34




      36.    Phoenix, on multiple occasions, has falsely alleged that U-Tec damaged

its collections clients’ lines without any eyewitness or other evidence that U-Tec did

in fact damage anything.

      37.    Phoenix has falsely and fraudulently alleged costs of repair and

replacement without proof of actually repairing and replacing any line.

      38.    Phoenix has attempted to extort funds from U-Tec, and others in a

pattern of improper conduct.

      39.    Phoenix and its clients, jointly and severally, have created a course of

conduct to fabricate damages and costs of repair in an attempt to extort funds from

U-Tec and other contractors.

      40.    Phoenix and its clients have targeted U-Tec and other contractors in

hopes that, rather than litigating the false and fabricated damages and repair costs,

U-Tec and other contractors will simply pay some amount in settlement.

      41.    This pattern of improper and illegal activity is part of a fraudulent

scheme intended to bully U-Tec and other contractors into submission.

COUNT I: VIOLATION OF THE FEDERAL RACKETEER INFLUENCED
         AND CORRUPT ORGANIZATIONS ACT (“RICO”)
                    18 U.S.C.A. §§ 1961 et seq.

      42.    U-Tec expressly incorporates the allegations set forth in Paragraphs 1

through 41 of its Complaint as though fully set forth herein.


                                          8
         Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 9 of 34




      43.    Phoenix and its clients are each “persons” within the meaning of 18

U.S.C.A. § 1961.

      44.    Phoenix and its clients are, individually and jointly, enterprises within

the meaning of 18 U.S.C.A. § 1961 engaged in, and whose activities affect, the

economy of this State and interstate and foreign commerce.

      45.    Phoenix and its clients conspired and endeavored to violate substantive

portions of 18 U.S.C.A. §§ 1961 et seq as detailed above, and described further

below.

      46.    Phoenix and its clients have, individually and in concert with each

other, engaged in unlawful acts against U-Tec and others in a manner that

demonstrates a pattern of racketeering activity as defined under applicable sections

of Federal Law.

      47.    Phoenix and its client did knowingly, willfully, and unlawfully conduct

or participate, directly or indirectly, in the affairs of the enterprise through a pattern

of racketeering activity within the meaning of 18 U.S.C.A. § 1961.

      48.    The racketeering activity was made possible by Defendants’ regular

and repeated use of the facilities and services of the enterprise.

      49.    Phoenix and its clients had the specific and general intent to engage in

the substantive RICO violations alleged herein.


                                            9
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 10 of 34




      50.     Predicate acts of racketeering activity are acts which are indictable

under provisions of the United States Code enumerated in 18 U.S.C.A. § 1961(1)(B),

as more specifically alleged below.

      51.     Phoenix and its clients each committed at last two such acts or else

aided and abetted in such acts.

      52.     The acts of racketeering activity were not isolated, but rather the acts

of Phoenix and its clients were related in that they had the same or similar purpose

and result, participants, victims, and method of commission.

      53.     Further, the acts of racketeering by Phoenix and its clients have been

continuous.

      54.     There was repeated conduct for many years, and a continued threat of

repetition of such conduct.

      55.     The association-in-fact enterprise and the alternative enterprises were

not limited to the predicate acts and extended beyond the racketeering activity.

      56.     Phoenix and its clients have committed unlawful acts including, but not

limited to, Mail Fraud pursuant to 18 U.S.C.A. § 1341, Wire Fraud pursuant to 18

U.S.C.A. § 1343, Interference with Commerce by Threats or Violence pursuant to

18 U.S.C.A. § 1951, and Interstate and Foreign Travel or Transportation in Aid of




                                          10
          Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 11 of 34




Racketeering Enterprises pursuant to 18 U.S.C.A. § 1952 as specifically detailed

below.

      57.     Furthermore, Phoenix and its client would, at times, receive payment

of false, fraudulent, and inflated Damage Claims Reports through the mail.

      58.     Phoenix and its clients have the common goal of extorting funds based

on false or fraudulent representations, and then siphoning off, diverting, and

appropriating a portion of that money for their own pecuniary gain, use, and benefit.

      59.     Phoenix and its clients, jointly and severally, have received direct

monetary gain from the several transactions which were completed as the result of

their unlawful activities.

      60.     Phoenix and its clients, knowingly and intentionally, procured the

assistance of one another for the unlawful purpose of defrauding the Plaintiff and

others.

      61.     Phoenix and its clients conspired to produce false, fictitious, and

fabricated damages based upon false statements and representations.

      62.     Predicate Act: Use of Mails to Defraud U-Tec Pursuant to 18 U.S.C.A.

§ 1341. Phoenix and its clients committed acts constituting indictable offenses under

18 U.S.C.A. § 1341 in that they devised or intended to devise a scheme or artifice to




                                         11
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 12 of 34




defraud U-Tec and other contractors or to obtain money from U-Tec and other

contractors by means of false or fraudulent pretenses, representations, or promises.

      63.    For the purpose of executing their scheme or artifice, Phoenix and its

clients caused delivery of various documents and things by the United States mails

through the United States Postal Service or by private or commercial interstate

carriers, or received such therefrom.

      64.    The acts set forth above were done with knowledge that the use of the

mails would follow in the ordinary course of business, or that such use could have

been foreseen, even if not actually intended.

      65.    These acts were done intentionally and knowingly with the specific

intent to advance the scheme or artifice.

      66.    Phoenix and its clients carried out the scheme in different states and

could not have done so unless they used the United States mails or private or

commercial interstate carriers or interstate wires.

      67.    In furtherance of their scheme alleged herein, Phoenix and its clients

communicated among themselves and with U-Tec in furtherance of the scheme to

defraud U-Tec through the mails.

      68.    These communications were typically transmitted by United States

mails or private or commercial carriers.


                                            12
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 13 of 34




      69.    Specifically, Phoenix and its client would mail false, fraudulent, and

inflated Damage Claim Reports to U-Tec and other contractors in an attempt to

extort funds from U-Tec and other contractors that Phoenix and its clients could

neither substantiate nor prove.

      70.    The false statements, writings, and representations were made by

Phoenix and its clients with scienter.

      71.    U-Tec and other contractors have reasonably and justifiably relied upon

Phoenix and its clients’ false representations, false pretenses, and deceptive

communications.

      72.    U-Tec has been damaged as a direct and proximate result of Phoenix

and its clients’ participation in such enterprise as alleged herein in an amount to be

determined at trial.

      73.    Predicate Act: Use of Wires to Defraud U-Tec Pursuant to 18 U.S.C.A.

§ 1343. Phoenix and its clients committed acts constituting indictable offenses under

18 U.S.C.A. § 1343 in that they devised or intended to devise a scheme or artifice to

defraud U-Tec and other contractors or to obtain money from U-Tec and other

contractors by means of false or fraudulent pretenses, representations, or promises.

      74.    For the purpose of executing their scheme or artifice, Phoenix and its

clients caused delivery of various wires, or received such therefrom.


                                         13
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 14 of 34




      75.    The acts set forth above were done with knowledge that the use of the

interstate wires would follow in the ordinary course of business, or that such use

could have been foreseen, even if not actually intended.

      76.    These acts were done intentionally and knowingly with the specific

intent to advance the scheme or artifice.

      77.    Phoenix and its clients carried out the scheme in different states and

could not have done so unless they used the interstate wires.

      78.    In furtherance of their scheme alleged herein, Phoenix and its clients

communicated among themselves and with U-Tec in furtherance of the scheme to

defraud U-Tec through the wires.

      79.    These communications were typically transmitted by interstate wires.

      80.    Specifically, Phoenix and its client would communicate about false,

fraudulent, and inflated Damage Claim Reports to U-Tec and other contractors via

the interstate wires in an attempt to extort funds from U-Tec and other contractors

that Phoenix and its clients could neither substantiate nor prove.

      81.    The false statements and representations were made by Phoenix and its

clients with scienter.




                                            14
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 15 of 34




      82.    U-Tec and other contractors have reasonably and justifiably relied upon

Phoenix and its clients’ false representations, false pretenses, and deceptive

communications.

      83.    U-Tec has been damaged as a direct and proximate result of Phoenix

and its clients’ participation in such enterprise as alleged herein in an amount to be

determined at trial.

      84.    Predicate Act: Interference with Commerce by Threats or Violence

pursuance to 18 U.S.C.A. § 1951. Phoenix and its clients committed acts constituting

indictable offenses under 18 U.S.C.A. § 1951 in that they obstructed, delayed, or

affected commerce or the movement of an article or commodity in commerce by

extortion or attempted or conspired so to do.

      85.    Phoenix and its clients committed extortion by obtaining or conspiring

to obtain property from U-Tec with U-Tec’s consent induced by wrongful use of

actual or threatened force or fear or under color of official right.

      86.    Specifically, Phoenix and its client would mail false, fraudulent, and

inflated Damage Claim Reports to U-Tec and other contractors in an attempt to

extort funds from U-Tec and other contractors that Phoenix and its clients could

neither substantiate nor prove.

      87.    The extortion was under threat of legal action for any demand unpaid.


                                           15
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 16 of 34




      88.    The false statements, writings, and representations were made by

Phoenix and its clients with scienter.

      89.    U-Tec and other contractors have reasonably and justifiably consented

to the extortion under threat of force, fear, and duress of legal action.

      90.    U-Tec has been damaged as a direct and proximate result of Phoenix

and its clients’ participation in such enterprise as alleged herein in an amount to be

determined at trial.

      91.    Predicate Act: Interstate and Foreign Travel or Transportation in Aid of

Racketeering Enterprises pursuant to 18 U.S.C.A. § 1952. Phoenix and its clients

committed acts constituting indictable offenses under 18 U.S.C.A. § 1952 in that

they traveled in interstate or foreign commerce or used the mail or any facility in

interstate or foreign commerce, with the intent to distribute the proceeds of the herein

alleged unlawful activity, and otherwise promoted, managed, established, carried on,

or facilitated the promotion, management, establishment or carrying on, of the herein

alleged unlawful activity.

      92.    The unlawful activity herein alleged includes, but is not limited to,

extortion and bribery.

      93.    Specifically, Phoenix and its clients would mail false, fraudulent, and

inflated Damage Claim Reports to U-Tec and other contractors in an attempt to


                                          16
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 17 of 34




extort funds from U-Tec and other contractors that Phoenix and its clients could

neither substantiate nor prove and those funds would travel through interstate or

foreign commerce or the mail or other facilities in interstate or foreign commerce.

      94.    U-Tec has been damaged as a direct and proximate result of Phoenix

and its clients’ participation in such enterprise as alleged herein in an amount to be

determined at trial.

      95.    The foregoing racketeering acts illustrate continuity and the threat of

continuity in that they reflect a pattern of racketeering activity through false and

fraudulent representations, statements, and forged signatures.

      96.    Phoenix and its clients have conducted or participated, directly or

indirectly, in the conduct of the affairs of the alleged enterprises through a pattern of

racketeering activity as defined herein in violation of 18 U.S.C.A. § 1962(c).

      97.    The unlawful actions of Phoenix and its clients have directly, illegally,

and proximately caused and continue to cause injuries to U-Tec in its business.

      98.    U-Tec seeks an award of damages in compensation for, among other

things, the money extorted and fraudulently obtained from U-Tec.

      99.    Plaintiff is entitled to an award of damages in the amount of three (3)

times the actual damages sustained and is further entitled to an award of punitive

damages, attorneys’ fees, and the costs of investigation and litigation.


                                           17
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 18 of 34




                                COUNT II: FRAUD

      100. U-Tec expressly incorporates the allegations set forth in Paragraphs 1

through 99 of its Complaint as if fully set forth herein.

      101. Phoenix and its clients made false representations and material

omissions of fact by falsely accusing U-Tec of damaging telecommunications lines

owned and operated by Phoenix’s clients.

      102. Phoenix and its clients made additional false representations and

material omissions of fact by fabricating costs of repair that, if any damage even

occurred, would have been unnecessary and inflated.

      103. The false representations and material omissions were made and

concealed with scienter.

      104. Phoenix and its clients acted in concert with the intent to induce U-Tec

to pay for fabricated and inflated repair costs for damage that U-Tec did not cause

in order to extort funds in a settlement through collections.

      105. U-Tec justifiably and reasonably relied on the false representations and

material omissions of facts to its detriment in that it incurred significant expenses in

investigating and attempting to resolve the matters and later hiring legal counsel to

defend the false accusations in the repair demands.




                                          18
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 19 of 34




      106. As a direct and proximate cause of the fraud perpetrated by Phoenix

and its clients, U-Tec has been damaged in an amount to be determined at trial.

       COUNT III: TORTIOUS INTERFERENCE WITH BUSINESS
                        RELATIONSHIPS

      107. U-Tec expressly incorporates the allegations set forth in Paragraphs 1

through 106 of its Complaint as though fully set forth herein.

      108. Phoenix owed U-Tec a duty to fully investigate the alleged damage

before sending the demands and inflating the costs to repair alleged damage.

      109. Phoenix failed to complete the investigations of the alleged damages in

its demands in a reasonable and thorough manner.

      110. Phoenix’s failure to complete the investigations of the alleged damages

in a reasonable and thorough manner was the actual and proximate causes of

damages suffered by U-Tec.

      111. As a result of the allegations hereinabove, U-Tec has been damaged in

an amount to be determined at trial.

 COUNT IV: VIOLATION OF GEORGIA’S RACKETEER INFLUENCED
             AND CORRUPT ORGANIZATIONS ACT
                     O.C.G.A. § 16-14-4(b)

      112. U-Tec expressly incorporates the allegations set forth in Paragraphs 1

through 111 of its Complaint as though fully set forth herein.



                                         19
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 20 of 34




      113. Phoenix and its clients are each “persons” within the meaning of

O.C.G.A. § 16-14-4.

      114. Phoenix and its clients are enterprises engaged in, and whose activities

affect, the economy of this State and interstate commerce within the meaning of

O.C.G.A. § 16-14-4(6).

      115. Phoenix and its clients conspired and endeavored to violate substantive

portions of O.C.G.A. § 16-14-1, et seq.

      116. Phoenix and its clients have, individually and in concert with each

other, engaged in unlawful acts against U-Tec and others in a manner that

demonstrates a pattern of racketeering activity as defined under applicable sections

of Georgia Law.

      117. Phoenix and its clients have committed unlawful acts including, but not

limited to, theft by taking, theft by deception, theft by conversion, forgery, fraud,

false statements, false writings.

      118. Phoenix and its clients have the common goal of extorting funds based

on false or fraudulent representations, and then siphoning off, diverting, and

appropriating a portion of that money for their own pecuniary gain, use, and benefit.




                                          20
          Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 21 of 34




      119. Phoenix and its clients, jointly and severally, have received direct

monetary gain from the several transactions which were completed as the result of

their unlawful activities.

      120. Phoenix and its clients, knowingly and intentionally, procured the

assistance of one another for the unlawful purpose of defrauding the Plaintiff and

others.

      121. Phoenix and its clients conspired to produce false, fictitious, and

fabricated damages based upon false statements and representations.

      122. The foregoing racketeering acts illustrate continuity and the threat of

continuity in that the reflect a pattern of racketeering activity through false and

fraudulent representations, statements, and forged signatures.

      123. Pursuant to O.C.G.A. § 16-14-6, Plaintiff is entitled to an award of

damages in the amount of three (3) times the actual damages sustained and are

further entitled to an award of punitive damages, attorneys’ fees, and the costs of

investigation and litigation.

                             COUNT V: NEGLIGENCE

      124. U-Tec expressly incorporates Paragraphs 1 through 123 of its

Complaint as if set forth fully herein.




                                          21
        Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 22 of 34




      125. Phoenix owed a duty to U-Tec to investigate each matter reasonably,

professionally, and with diligence.

      126. Phoenix breached that duty by conducting an incomplete and

unprofessional investigation alleging damage by U-Tec without evidence

corroborating the unsubstantiated allegations.

      127. As a direct and proximate cause of the negligent breach of the duty

owed to Phoenix, U-Tec has been damaged in an amount to be determined at trial.

                      COUNT VI: PUNITIVE DAMAGES
                      PURSUANT TO O.C.G.A. § 51-12-5.1

      128. U-Tec expressly incorporates Paragraphs 1 through 127 of its

Complaint as if set forth fully herein.

      129. Phoenix has acted with willful misconduct, malice, fraud, wantonness,

or the entire want of care that would raise the presumption of conscious indifference

to consequences.

      130. U-Tec is entitled to recover punitive damages in an amount to be

determined at trial by the enlightened conscience of an impartial jury.

                       COUNT VII: ATTORNEY’S FEES
                       PURSUANT TO O.C.G.A. § 13-6-11

      131. U-Tec restates Paragraphs 1 through 130 of its Complaint as if set forth

fully herein.

                                          22
          Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 23 of 34




      132. Phoenix’s allegations and demands lack substantial justification.

      133. Phoenix has conducted itself in bad faith and in a stubbornly litigious

manner and caused U-Tec the unnecessary trouble and expense of bringing this

action.

      134. The Plaintiff is entitled to an award for its attorneys’ fees, costs and

expenses associated with this action in an amount to be determined at trial by the

enlightened conscience of an impartial jury.

      WHEREFORE, U-Tec respectfully prays that this Court enter judgment as

follows:

      1. Accept Jurisdiction over this matter;

      2. Award Plaintiff actual, compensatory, and punitive damages;

      3. Award to U-Tec all costs and reasonable attorneys’ fees incurred in

           connection with this action; and

      4. Grant U-Tec such additional or alternative relief as the Court deems just

           and proper.

                                 JURY DEMAND

      U-Tec demands a trial by jury on all claims properly triable by a jury.

      This 15th day of January, 2021.

                           [Signature on Following Page]


                                         23
       Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 24 of 34




                                      Respectfully submitted,

                                      WEENER NATHAN PHILLIPS LLP

                                      /s/ Mathis L. Wilkens
                                      Mathis L. Wilkens
                                      Georgia Bar No.: 930847
                                      Attorney for Plaintiff

5887 Glenridge Drive, NE, Suite 275
Atlanta, Georgia 30328
Telephone: (770) 392-9004
Facsimile: (770) 522-9004
Email: mwilkens@wnpllp.com




                                       24
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 25 of 34
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 26 of 34




                         EXHIBIT 1
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 27 of 34
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 28 of 34
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 29 of 34




                         EXHIBIT 2
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 30 of 34
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 31 of 34
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 32 of 34




                         EXHIBIT 3
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 33 of 34
Case 1:21-cv-00265-JPB Document 1 Filed 01/15/21 Page 34 of 34




                          Exhibit 4
